Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected the Group (claims 1, 4, and 10-11) and L1 of claim 11 without traverse. 
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Objections
Claim(s) 1-12 is/are objected to because of the following informalities:  the structures are illegible.  The specification is objected, because all structures are illegible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 recites the limitation “compound 1”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al. (US 20160240730 listed on IDS)
As to claims 1 and 10, Murayama (abs., claims, examples, figures, 17, 23, 90-91) discloses a QLED comprises the claimed electrodes, LE layer between HTL (TPD, a-NPD, etc.) and ETL, and core-shell quantum dot. Murayama dislcoes the HTL may contain polymeric materials:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) claims 1, 4, and 10-11 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Murayama et al. (US 20160240730 listed on IDS) in view of Ono et al. (US 20150249215) and further in view of Tsai et al. (US 20070262704).
As to claims 1, 4, and 10-11, Murayama (abs., claims, examples, figures, 17, 23, 90-91) discloses a QLED comprises the claimed electrodes, LE layer between HTL (TPD, a-NPD, etc.) and ETL, and core-shell quantum dot. Murayama dislcoes the HTL may contain polymeric materials.
Murayama is/are silent on the claimed small molecule and polymeric HTLs.
In the same area of endeavor, Ono (abs., claims, examples, figures, 5, 37-42, 81, 109-115) discloses a polymeric HTL for OLED that provides high performance because of the increased triplet energy and hole transport:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
The generic structure embraced the claimed formula 2 of claim 4. 
Murayama and Ono is silent on the claimed small molecule HTL.
In the same area of endeavor, Tsai (abs., claims, examples, figures, 2, 7) discloses an HTL for OLED that retains the large triplet energy of carbazole and enhances morphological stability with extra chemical stability:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The generic structure also embraces the claimed formula L1 of claim 11:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


The references are silent on the claimed residual film ratio.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the residual film ratio, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.


	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.